DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the annular locking member configured to the blowout preventer such that upon engaging the blowout preventer the annular locking member extends axially lower than the blowout preventer” (emphasis added) of claim 41 must be shown or the feature(s) canceled from the claim(s). The drawings do not show the blowout preventer 53 engaging the annular locking member 43. No new matter should be entered. See MPEP §1413 regarding the manner of making amendments in a reissue application.
Response to Amendment
The amendment filed 08/05/2021 proposes amendments to claim(s) 6, 7, and 41 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. More specifically, the amendments do(es) not comply with 37 CFR 1.173(d) and (g) because:	In claims 6 and 7, the corrections “[blow out]blowout” were already corrected in the certificate of correction;	In claim 41, since this is a new claim it should not include deleted subject matter. See MPEP § 1453(V)(D).
The amendment filed 08/05/2021 does not comply with 37 CFR 1.173(c), because it does not include an explanation of the support in the disclosure of the patent for the changes made to the claims. On p. 13 of the response, the applicant stated: “Support for these amendments is found in the original disclosure, including, for example, column 1, lines 53-57.” This statement is too general to be considered an explanation of support.
Any subsequent amendments must comply with 37 CFR 1.173. Even if the applicant’s future replies do not include amendments to claims, the applicant must submit a correction to the amendment submitted 08/05/2021, (a) accurately showing all of the language from the original patent claim, and (b) including on a separate page the status of the claims and an explanation of support for the changes made to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 41 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41. The original disclosure does not provide support for “the annular locking member configured to the blowout preventer such that upon engaging the blowout preventer the annular locking member extends axially lower than the blowout preventer.”
Claim(s) 12, 27, and 41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12. This claim depends from claim 9. It is unclear whether the connector spool is the same element as the connector spool in claim 9.
Claim 27. This claim depends from claim 22. It is unclear whether the flange in claim 27 is the same element as the flange recited in claim 22.
Claim 41. This claim requires: “the annular locking member configured to the blowout preventer such that … .” It is unclear what is meant by “configured to.”
Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414.
The declaration filed 02/08/2021 includes the following error statement:
I believe the original patent to be wholly or partly inoperative or invalid, by reason of the patentee claiming more or less than he had the right to claim in the patent and by reason of other errors. The Applicant seeks to broaden the scope of the Claims because Applicant did not claim all it was entitled to claim. For example, independent Claims 1, 9, 16, and 21 claim “a method of completing a well,” and do not claim aspects of a system described in the issued patent. The reissue also seeks to correct typographical errors.
This error statement states that the applicant seeks to broaden the scope of the claims. However, the error statement does not identify a claim that the application seeks to broaden. See 37 CFR 1.175(b). Moreover, the error statement does not identify the specific claim(s) and the specific claim language wherein lies the error. See MPEP § 1414(II)(C).
See MPEP § 1414(II), which states:
What is needed for the oath/declaration statement as to error is the identification of “at least one error” relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
Claims 1-22, 24, 26, 27, 29-30, 37, 38, 40-42, 44, and 46-49 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 1-4, 22, and 48 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US Patent Pub No. 2009/0107685 to Cain.
Claim 1. Cain discloses a method of completing a well including:	(a) extending a conductor pipe 10 into the well and connecting a riser 16 (Fig. 8 and ¶¶0041 and 0047) to an upper end of the conductor pipe with a riser connector (support ring 20), the riser connector sealingly engaging an outer diameter of the conductor pipe (See support ring 20 in Fig. 10A, as annotated below) and then lowering a wellhead (casing 100 in Fig. 8) onto a base at an upper end of the well, the wellhead having external threads on an outer diameter 
    PNG
    media_image1.png
    222
    579
    media_image1.png
    Greyscale
(See Fig. 10A, which shows the same external threads (without a reference character) as the external threads 106 shown in Figs. 2 and 3A); 	(b) providing a hub (Fig 10A, that which 532 will connect into) with internal threads and an external circumferential stepped recess (Fig 10A) and securing the hub to the external threads of the wellhead;	(c) providing a blowout preventer assembly (50, ¶000l) with an annular locking member (530, 532), landing the blowout preventer on the hub to facilitate a direct face-to-face contact between the blowout preventer assembly and the wellhead (Fig 10A, which shows the annular locking member portion of the BOP assembly in face-to-face contact with the wellhead 500), and engaging the locking elements with the recess;	(d) drilling the well through the blowout preventer (inherent to assembly as provided);	(e) removing the blowout preventer assembly and the hub and securing a threaded flange to the external threads of the wellhead, the threaded flange having a plurality of bolt holes spaced around the flange (as in Fig 9A, ¶0047); and	(f) bolting a wellhead member (70, as in Fig 9A, ¶0047) to the bolt holes of the threaded flange.
Claim 2. See Figs. 8 and 10 and ¶¶0041 and 0047.
Claim 3. Cain further discloses providing a running tool (¶0047) with internal threads and securing the running tool to the external threads of the wellhead and wherein lowering the wellhead comprises lowering with the running tool (¶¶0041 and 0047).
Claim 4. See ¶¶0041 and 0047.

    PNG
    media_image2.png
    140
    415
    media_image2.png
    Greyscale
Claim 22. See the discussion of claim 1 above. With respect to the seal, see Cain, Fig. 10A, and seal 108 in Fig 3B. Fig 10A shows a similar (unlabeled) seal on the rim of wellhead (casing head 500). Fig. 10A further shows sloped surface and the adjacent axial surface of the removable hub. See the annotated portion of Fig. 10A, above.
Claim 48. See Fig. 10A.
On pp. 15 and 16 of the Remarks received 08/05/2021, with respect to claims 1, 9, 16, and 21, the applicant argues that Cain does not disclose that the riser connector “sealingly engag[es] and outer diameter of the conductor pipe.” This limitation is part of method step (a). Method step (a) from claim 1 is repeated here:
(a) extending a conductor pipe into the well and connecting a riser to an upper end of the conductor pipe with a riser connector, the riser connector sealingly engaging an outer diameter of the conductor pipe and then lowering a wellhead onto a base at an upper end of the well, the wellhead having external threads on an outer diameter, … . (emphasis added)
More specifically, the applicant refers to the combination of support ring 20 and unlabeled “upright portion, which portion supports the riser 16,” as shown in Fig. 8. The applicant states “even if the two elements in Cain are combined together, neither of them engage the outer diameter of the conductor pipe. Instead, support ring 20 simply rests on an exposed end of conductor pipe 10.”
With respect to the riser connector “sealingly engaging and outer diameter of the conductor pipe,” the rejection above refers to the riser connector shown in Fig. 10A. Fig. 10A clearly shows riser connector 20 sealingly engaging the outer diameter of the conductor pipe 10. The relevant portion of Fig. 10A is shown in item 10a above.
On p. 17 of the Remarks received 08/05/2021, with respect to claim 22, the applicant argues that Cain does not disclose “a removable hub extending radially outward from the wellhead and configured to selectively engage the external threads on the top end of the wellhead” because “There is nothing in Cain to indicate that the top end of the casing head 500 comprises external threads or that the small unlabeled component in Fig. 10A is configured to selectively engage such threads.”
As discussed above with respect to claim 1, Figs. 2 and 3A show the casing head 100 having external threads 106 on an outer diameter. Moreover, as explained in ¶0022, “The head’s upper end has an external threaded connection to which various components can be connected depending on the desired arrangement. For example, a rotatable flange or other connector can thread onto the head’s upper end, … .” Since the hub of Fig. 10A is attached to the casing head 500 at the same location as the external threads 106, based on the description in ¶0022, one of ordinary skill in the art would understand that the casing head 500 in Fig. 10A includes external threads for attachment to the hub.
Claims 8, 27, 29, 30, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain.
Claim 8. See Cain, ¶¶0053-0055. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to run an intermediate casing (inner casing 14) as in the embodiment of Fig 11 with the assembly as in Fig 10A in order to facilitate intermediate casing completion in a situation where there is a stuck pipe.
Claim 27. See the discussion of claims 1 and 22 above. Since both the flange 110 and the hub are attached to the external threads of the wellhead, one would have to be removed before the other could be attached.
Claim 29. See Cain, Fig 10A.
Claim 30. See Cain, ¶0044.
Claims 37 and 38. See the discussion of claims 1, 7, and 9 above. See flange 110 in Figs 9A,B.
In response to the arguments on p. 18 of the Remarks received 08/05/2021, see discussion at items 10g above.
Claim(s) 5-7, 9-12, 15, 24, 41, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain in view of US Patent No. 7,032,677 to McGuire.
Claims 5-7, 24, and 41. Cain discloses the invention as claimed except for the blowout preventer assembly having a quick connector spool located between the BOP and the annular locking member. Instead, Cain discloses the spool and the annular locking member as a one-piece construction. McGuire discloses that it was known in the art to provide a separate spool (lockdown flange 104) and annular locking member (lockdown nut 132) for joining a wellhead 24 and a BOP (Col. 6, ll. 42-45). See Fig. 6. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention/at the time the invention was made to have made Cain’s drilling adapter 530 out of two parts instead of one because McGuire teaches making out of two parts. The results would have been predictable, i.e., a BOP locked to a wellhead.
Claims 9 and 10. See the rejection of claims 1, 3, and 5-7 above. See also ¶¶0041 and 0047. With respect to “removing the running tool,” this would necessarily have to occur with Cain’s device as described in ¶¶0041 and 0047 in order for the hub to be attached since the hub is attached to the same threads as the running tool.
In response to the arguments on p. 16 of the Remarks received 08/05/2021, see discussion at items 10g above.
Claim 11. Since the arrangement of a hub and a wellhead (Fig 10A) would be wider than the riser 16 in Fig. 8, the riser would necessarily have to be removed before the hub could be connected to the wellhead.
Claim 12. See the bolts in flange 536 in Fig 10A.
Claim 15. See the rejection of claims 1, 3, and 5-7 above. Cain does not clearly disclose that locking assembly 532 includes threaded members. The locking members (532) are shown as bolts which would inherently include threads (in order to maintain their position once engaged). Also, Cain teaches threaded locking members (pack-off screws 524, 534, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include threads on the locking element of the BOP in order to maintain the locking elements as engaged once actuated.
Claim 42. See Cain, ¶0045 and Fig 10A. As per ¶0045, hanger 510 lands in the casing head 500 through the BOP stack component. Since the figure shows the hanger 510 supporting casing 14 and BOP stack component 50, at least casing 14 is installed through the bore of the BOP stack component 50 and adapter 530.
 Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain and US Patent No. 7,032,677 to McGuire, as applied to claim 9, and further in view of US PGPub No. 2012/0211233 to Campello.
Cain and McGuire disclose the invention as claimed, as applied to claim 9 above, except for using a view port in the riser. Campello teaches a riser with a view port (210/230) for visually inspecting the hardware therein (¶0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention/at the time the invention to provide a view port with the riser of Cain and McGuire, as taught by Campello, in order to inspect and ensure proper connection of those components therein.
Claims 14, 16, and 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain and US Patent No. 7,032,677 to McGuire, as applied to claim 9, and further in view of US Patent No. 2,771,956 to Johnson.
Claim 14. Cain, as modified by McGuire, discloses the invention as claimed except for drilling through the riser then removing the riser from the upper end of the well. Johnson teaches an apparatus for performing various operations during drilling and completion of a well. See col. 1, first paragraph. Johnson further discloses using a tool guide 39 for drilling through the riser 23 (Fig. 4) and then removing the riser 23. See col. 5, l. 60-col. 6, l. 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention/at the time the invention to further drill through Cain’s riser then remove the riser because Johnson teaches using a tool guide for drilling through the riser and then removing the riser for the purpose of completing the well. Moreover, the results of using these steps would have been predictable, i.e., a drilled well, ready for production.
Claim 16. See the discussions of claims 1, 7, 9, and 14 above.
In response to the arguments on p. 16 of the Remarks received 08/05/2021, see discussion at items 10g above.
Claims 18 and 19. See the discussions of claims 16, 9, and 3 above.
Claim 20. See the discussion of claim 8 above.
Claim 21. See the discussions of claims 1, 7, 9, 11, and 14 above.
In response to the arguments on p. 17 of the Remarks received 08/05/2021, see discussion at items 10g above.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No. 2009/0107685 to Cain, US Patent No. 7,032,677 to McGuire, and US Patent No. 2,771,956 to Johnson, as applied to claim 16 above, and further in view of US Patent Pub No. 2012/0211233 to Campello.
As discussed above, Cain, McGuire, and Johnson disclose the invention substantially as claimed. However, Cain, McGuire, and Johnson do not disclose the steps of claim 17 regarding the use of a view port. Campello teaches a riser with a view port (210/230) for visually inspecting the hardware therein (¶0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention/at the time the invention to provide a view port with the riser of Cain, McGuire, and Johnson, as taught by Campello, in order to inspect and ensure proper connection of those components therein.
Claims 26, 40, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over US Patent Pub No. 2009/0107685 to Cain (or Cain in view of McGuire) in view of WO 87/06645 to CMF.
Cain (or Cain in view of McGuire) discloses the invention substantially as claimed, except for the locking elements not rotating when driven radially inward. CMF discloses a rapid coupling for a wellhead and teaches the use of locking devices 13, which devices are hydraulically or pneumatically activated for rapid coupling. See col. 3, bottom paragraph. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rapid coupling, as taught by CMF, with the invention of Cain (or Cain and McGuire) for the purpose of rapid deployment.
Claim(s) 22, 24, 26, 27, 29, 30, 41, 42, 44, 46, and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over US Patent No. 8,567,513 to Lacheny in view of US Patent Pub No. 2009/0107685 to Cain.
Claims 22 and 27. Lacheny discloses the invention as claimed including:	a removable hub (load ring 75), extending radially outward from the wellhead (well 16, Fig. 1), and configured to selectively engage the external threads on the top end of the wellhead (col. 7, l. 61), said removable hub comprising an external downward facing sloped surface and adjacent axial surface, both surfaces combining to form a recess (Figs. 1, 3, and 6); and 	an annular locking member (outer housing 38 including a hydraulically operated locking segment 40 and a mechanical locking segment 42) comprising a plurality of locking elements (wedges 46) configured to move radially inward to engage the external downward facing sloped surface of the recess (Figs. 1, 3, 7, 8).
Lacheny does not disclose a flange adapted to threadingly couple to the top end of the wellhead. Cain discloses a flange 110 for the attachment of a completion spool 70 (Fig. 9A) or completion spool 80 and adapter 82 (Fig. 9B). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Lacheny’s connector with the flange taught by Cain for the attachment of a completion spool.
Claim 24. See Lacheny, adapter 12.
Claims 26 and 44. See col. 7, ll. 15-26, which describes wedges 46 being driven radially inward. See also Figs. 7 and 8, which show wedge 46 moving without rotating.
Claim 29. See Figs. 1 and 3.
Claim 30. Lacheny discloses the invention as claimed except for a multi-bowl wellhead. Cain discloses a wellhead complete assembly and teaches the use of a double bowl wellhead (Figs. 10A,B) for the purpose of allowing the use of multiple casing hangers. See ¶0044. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a double bowl head with Lacheny’s connector for the purpose of allowing the use of multiple casing hangers.
Claim 41. See item 16a above. Figs. 1 and 2 show the locking member (outer housing 38) axially lower than the BOP 14.
Claim 42. Lacheny discloses the invention as claimed except for a casing string configured to be installed into the wellhead through the bore of the BOP. Regarding Cain, see item 12g above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Lacheny with a casing string as taught by Cain to isolate the internal hydrocarbons from the external environment.
Claims 46 and 47. See pin (bolt 72 and nut 74) and wedge 46. See col. 7, ll. 43-58.
On p. 17 of the Remarks received 08/05/2021, with respect to claim 22, the applicant argues that Lacheny does not disclose “a flange configured to selectively engage the external threads on the top end of the wellhead.” In response, see the discussion above of Lacheny combined with Cain, which teaches the use of a flange 110.
Claim(s) 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over US Patent No. 8,567,513 to Lacheny and US Patent Pub No. 2009/0107685 to Cain, as applied to claim 22 above, and further in view of US Patent Pub No. 2009/0032265 to Borak.
Lacheny and Cain disclose the invention substantially as claimed except for the annular locking member defining an internal thread. Lacheny (and Cain) is silent as to the means of coupling the annular locking member (outer housing 38) and the spool (adapter 12). Borak discloses a wellhead adapter and teaches the use of a locking member (connector ring 39) having internal threads 41 to connect the locking member to the spool (drilling adapter 35). As discussed in ¶0009, the threads 41 are used to secure the locking member (connector ring 39) to the spool (drilling adapter 35). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking member of Lacheny (and Cain) with internal threads for the purpose of securing the locking member to the spool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/            Primary Examiner, Art Unit 3993                                                                                                                                                                                            
Conferees: /rds/Russell D. StormerPatent Reexamination Specialist, AU 3993
/GAS/Gay Ann SpahnSupervisory Patent Reexamination Specialist, AU 3993